Case 1:95-cr-00142-KD-MU Document 108 Filed 01/04/21 Page 1 of 2                PageID #: 183




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


 FRANK JAMES WELCH,                         :

        Petitioner,                         :
                                                   CIVIL ACTION NO. 20-0548-KD-MU
                                            :
 vs.                                               CRIMINAL NO. 95-0142-KD
                                            :
 UNITED STATES OF AMERICA,
                                            :
        Respondent.

                                           ORDER

        This action is before the Court on the Report and Recommendation entered

 December 8, 2020, in which the Magistrate Judge recommended that Petitioner Frank

 James Welch’s motion to vacate pursuant to 28 U.S.C. § 2255 be dismissed with

 prejudice for failure to comply with 28 U.S.C. § 2244(b)(3)(A) and § 2255(h) (doc. 104).

        To date, Petitioner Welch did not file any objections to the Report and

 Recommendation. Instead, he filed a notice of appeal. The Court of Appeals for the

 Eleventh Circuit has held that “[d]ecisions by a magistrate pursuant to 28 U.S.C. §

 636(b) are not final orders and may not be appealed until rendered final by a district

 court.” Donovan v. Sarasota Concrete Co., 693 F.2d 1061, 1066-67 (11th Cir. 1982).

 Since this Court has not entered a final order, Welch’s appeal is premature.

        However, the Eleventh Circuit has held that “a premature notice of appeal does

 not divest the district court of jurisdiction over the case.” United States v. Kapelushnik,

 306 F.3d 1090,1094 (11th Cir. 2002). Accordingly, after due and proper consideration of

 the issues raised, and there having been no objections filed, the recommendation of the
Case 1:95-cr-00142-KD-MU Document 108 Filed 01/04/21 Page 2 of 2                 PageID #: 184




 Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B) and dated December 8, 2020 is

 ADOPTED as the opinion of this Court. Welch’s motion to vacate is dismissed with

 prejudice. Welch is not entitled to a certificate of appealability and, therefore, he is not

 entitled to appeal in forma pauperis.

        Done this the 4th day of January 2021.



                                            s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
